FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODNEY L. GARROTT,                               No. 11-35849

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00133-EFS

  v.
                                                 MEMORANDUM *
JEAN STEWART; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Washington state prisoner Rodney L. Garrott appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging denial of his right to

access the courts. We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the district court’s dismissal for failure to state a claim under 28 U.S.C.

§§ 1915A and 1915(e)(2)(B)(ii). Silva v. Di Vittorio, 658 F.3d 1090, 1101 (9th

Cir. 2011); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

vacate and remand.

      In light of this court’s recent decision in Silva, the district court may have

prematurely dismissed Garrott’s action because the allegations liberally construed

may have been “sufficient to meet the low threshold for proceeding past the

screening stage.” Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012); see

Silva, 658 F.3d at 1102-04 (explaining that prisoners have the right to litigate,

without active interference, claims that have a reasonable basis in law or fact, and

concluding that allegations that defendants’ transfer of inmate hindered inmate’s

ability to litigate his pending civil action and resulted in actual injury were

sufficient to state a claim); see also Allen v. Sakai, 48 F.3d 1082, 1091 (9th Cir.

1995) (concluding that inmate alleged actual injury even though the state court

eventually considered inmate’s petition).

      VACATED and REMANDED.




                                            2                                      11-35849